      Case: 3:18-cv-00844-wmc Document #: 376 Filed: 09/01/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

MENARD, INC.,

      Plaintiff & Counter-defendant,                                ORDER

      v.
                                                                  18-cv-844-wmc
DALLAS AIRMOTIVE, INC.,

      Defendant & Counter-claimant,

and

TEXTRON AVIATION, INC.,

      Defendant.


      Having reviewed the parties’ deposition designations, counter-designations and

objections to both, the court makes the following rulings as to remaining witnesses. The

parties shall remove all objections and any other asides or discussions between

counsel and/or with the court reporter, even where not noted by the court in its

rulings.



   A. 12/12/19 Robert Tait (damages)

                                               Menards      DAI Objection
   DAI Initial
                    Menards Objection          Counter-                         Ruling
   Designation
                                              Designation
 65:8-68:5         66:8-68:5 Relevance;                                     Overruled,
                   unreasonable mitigation                                  subject to
                   evidence (objection                                      curative
                   preserved for record)                                    instruction.
 68:17-69:22       Hearsay                 69:23-70:14      Competence,     Overruled as to
                                                            foundation,     both.
                                                            speculation.
                                                            Misleads jury
     Case: 3:18-cv-00844-wmc Document #: 376 Filed: 09/01/21 Page 2 of 4




                                                   Menards      DAI Objection
  DAI Initial
                    Menards Objection              Counter-                           Ruling
  Designation
                                                  Designation
                                                                to believe that
                                                                engines were
                                                                not capable of
                                                                repair to air-
                                                                worthy status.
72:4-74:20         Hearsay                                                        Overruled.
81:8-81:22        Undisclosed expert                                              Sustained.
                  opinion testimony
87:21-88:11       Undisclosed expert                                              Sustained.
                  opinion testimony
89:12-91:14        89:12-90:16 Hearsay;                                           Overruled.
                   undisclosed expert
                   opinion testimony
101:20-104:10      Hearsay                                                        Overruled as to
                                                                                  hearsay;
                                                                                  Reserved as to
                                                                                  relevance.

  B. 8/4/20 Robert Tait (damages)

                                                   Menards      DAI Objection
  DAI Initial
                    Menards Objection              Counter-                           Ruling
  Designation
                                                  Designation
14:19-15:2, 6-19 Hearsay; witness is                                              Overruled as to
                 testifying that his emails                                       hearsay;
                 do not satisfy the                                               Reserved as to
                 business records                                                 relevance
                 exception
16:6-14          Improper attempts to                                             Overruled as to
                 admit hearsay exhibits                                           hearsay;
                                                                                  Reserved as to
                                                                                  relevance.
25:13-26:6, 8-19; 25:13-25:14 Improper                                            Overruled as to
                   attempts to admit                                              25:13-18, 26:15-
27:8-10; 28:19- hearsay exhibits                                                  19, 28:17-22.
23;
                  29:6-31:15 Improper                                             Reserved as to
28:24—29:15;      attempts to admit hearsay                                       29:3-25, 30:1-9,

                                              2
     Case: 3:18-cv-00844-wmc Document #: 376 Filed: 09/01/21 Page 3 of 4




                                                    Menards      DAI Objection
  DAI Initial
                     Menards Objection              Counter-                          Ruling
  Designation
                                                   Designation
                 exhibits                                                        30:22-23, 31:4-
29:16-30:3,6-21; 32:3-34:6 Improper                                              9, 31:15.
                 attempts to admit hearsay                                       Sustain as to all
30:22-31:9, 12-
                 exhibits                                                        other
15;
                 35:13-35:18 Improper                                            designations.
                 attempts to admit hearsay
                 exhibits
32:3-33:11                                                                       Reserve as to
                                                                                 32:3-4, 32:10-
                                                                                 23. Sustain as
                                                                                 to remainder.

33:12-25;                                                                        Reserve as to
                                                                                 relevance of all
34:2-6; 35:13-22;                                                                of these
35:25-36:25;
                                                                                 designations.
36:6-38:5;

38:6-39:9,11;

39:13-40:19, 21.
52:2-6, 8, 13-19,   Improper attempts to                                         Overruled as to
21-22               admit hearsay exhibits                                       hearsay;
                                                                                 Reserved as to
                                                                                 relevance.
53:25-54:5, 9-11 Improper attempts to                                            Overruled as to
                 admit hearsay exhibits                                          hearsay;
                                                                                 Reserved as to
                                                                                 relevance.

  C. Michael Tidey 30(b)(6) (damages)

                                                    Menards      DAI Objection
  DAI Initial
                     Menards Objection              Counter-                          Ruling
  Designation
                                                   Designation
18:8-19:13          Outside the scope of Mr.                                     Overruled.
                    Tidey’s designated
                    30(b)(6) topics

                                               3
     Case: 3:18-cv-00844-wmc Document #: 376 Filed: 09/01/21 Page 4 of 4




                                                 Menards      DAI Objection
  DAI Initial
                  Menards Objection              Counter-                            Ruling
  Designation
                                                Designation
49:25-51:14     49:25-50:3 Outside the                                           Overruled.
                scope of Mr. Tidey’s
                designated 30(b)(6)
                topics
51:20-56:4      56:3-56:4 Hearsay          51:15-51:19                           Overuled
56:6-56:9       Hearsay                                                          Overruled.
59:1-59:16                                 59:17-60:1         Counter-           Overruled.
                                                              designation
                                                              topic of repairs
                                                              does not relate
                                                              to DAI
                                                              designation re
                                                              sale price;
                                                              speculation
67:6-68:6       68:3-68:6 Improper                                               Sustained.
                colloquy

  D. Preston Hillman 30(b)(6) (damages)

                                                 Menards      DAI Objection
  DAI Initial
                  Menards Objection              Counter-                            Ruling
  Designation
                                                Designation
107:16-107:21   Outside the scope of Mr.                                         Overruled.
                Hillman’s designated
                30(b)(6) topics
108:1-108:5     Outside the scope of Mr.                                         Sustained.
                Hillman’s designated
                30(b)(6) topics

     Entered this 1st day of September, 2021.

                                           BY THE COURT:

                                         /s/
                                         __________________________________
                                         WILLIAM M. CONLEY
                                         District Judge


                                            4
